McCLELLAN, C. J.
On the evidence in .this record most favorable to the defendant, he is guilty of murder. He was palpably at fault on his own testimony in bringing on the difficulty which resulted in his killing his opponent, if there was any "difficulty,” so far as any act of the deceased was necessary to constitute it; and, if at any time he was in imminent peril, it is clear beyond adverse inference that he could have retreated with the greatest ease and safety. The trial court was, therefore, not in error in excluding testimony of the violent and bloodthirsty character of the deceased; there was no issue in the case upon which that fact could have shed any legitimate light, and in refusing charges which submitted the inquiry of self-defense vel non to the jury.
Nor was there any room in the case for leaving to the jury the question whether the homicide was murder or« manslaughter. The only provocation relied onto reduce the grade of the offense to manslaughter was the provocation of an abusive and threatening message from deceased to defendant, received, as defendant claims, five minutes before the killing. Such provocation, as has been many times decided by this court, can not be the basis of passion the existence of which may reduce the grade of the offense below murder.
The evidence in the case was patently not susceptible of any reasonable construction favorable to defendant’s innocence ; and hence charge 2 was properly refused to the defendant upon this as well as other grounds-.
Charge 1 refused to defendant is argumentative and confusing.
The testimony that the defendant on the day of the killing, and during the time he was nursing his wrath against the deceased, endeavored to hire a horse and *316buggy for the purpose of leaving the neighborhood early in the morning of the night in which the killing occurred, and was properly allowed to go to the jury as tending in some degree to show preparation for flight.
All the rulings of the court on charges requested by defendant are referable to'one or another of the propositions stated above ; and naoreover they might all be justified on the broad proposition that on the whole evidence the court might well have instructed the jury on the hypothesis of its credibility that the defendant was guilty of murder in either the first or second degree.
Affirmed.